UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended December 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File No.333-148661 GREEN ENERGY LIVE, INC. (Exact name of issuer as specified in its charter) Nevada 33-1155965 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 1740 44th Street, Suite 5-230 Wyoming, MI 49519-6443 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (866) 460-7336 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.0001 per share. (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a large accelerate filer, an accelerated filer, a non-accelerated flier, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x State issuer’s operating revenue for its most recent fiscal year: $259,418 Number of the issuer’s Common Stock issued and outstanding as ofApril 13, 2010 is866,635,038shares of common stock.There are 116,641,791 shares in reserve in the Company’s name. The aggregate market value of the registrant’s common stock held by non-affiliates of the registrant, as of December 31, 2009 was $14,189,721. Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): YesxNo o Green Energy Live, Inc. Annual Report on Form 10-K TABLE OF CONTENTS Part I Item 1 Business 4 Item1A Risk Factors 4 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 7 Item 4 Submission of Matters to a Vote of Security Holders 7 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchase of Equity Securities 8 Item 6 Selected Financial Data 9 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8 Consolidated Financial Statements and Supplementary Data 16 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A Controls and Procedures 17 Part III Item 10 Directors and Executive Officers of the Registrant 19 Item 11 Executive Compensation 20 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 21 Item 13 Certain Relationships, Related Transactions, and Director Independence 21 Item 14 Principal Accountant Fees and Services 22 Part IV Item 15 Exhibits and Consolidated Financial Statement Schedules 23 SIGNATURES 24 Forward-Looking Statements In addition to historical information, this Annual Report on Form 10-K contains forward-looking statements, including statements regarding product plans, future growth and market opportunities which involve risks and uncertainties that could cause actual results to differ materially from these forward-looking statements. Factors that might cause or contribute to such differences include, but are not limited to, those discussed under Item 1A, Risk Factors. You should carefully review the risks described herein and in other documents we file from time to time with the Securities and Exchange Commission (“SEC”), including the Quarterly Reports on Form 10-Q to be filed in 2010. When used in this report, the words “expects,” “could,” “would,” “may,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “targets,” “estimates,” “looks for,” “looks to” and similar expressions, as well as statements regarding our focus for the future, are generally intended to identify forward-looking statements. You should not place undue reliance on these forward-looking statements which speak only as of the date of this Annual Report on Form 10-K. We undertake no obligation to publicly release any revisions to the forward-looking statements or reflect events or circumstances after the date of this document. PART I Item 1.Description of Business. We are a renewable energy technology company focused on developing and commercializing energy conversion technology in the emerging field of fossil fuel alternatives.In July, 2009, Green Energy Live, Inc. exited the developmental stage and became operational with the acquisition of Comanche Livestock Exchange, LLC (“Comanche” or “CLE”) in Comanche, Texas.Comanche Livestock Exchange, LLC was one of the two acquisition candidates that were identified in late 2008 for which we had signed letters of intent for acquisition.We acquired Comanche because of its long time presence in the livestock market and its strategic location in the middle of Texas, a state with a large livestock industry.The current market trends in the renewable energy industry have caused Green Energy Live, Inc. to focus first on the biomass to fuel segment of the renewable energy industry.To offer a renewable energy solution in the biomass to fuel segment, Green Energy Live, Inc. must have a market presence or access to the livestock industry to reach potential end users of a biomass to fuel energy system.Comanche gives us the inroad into this market segment with its extensive customer base and its well regarded reputation.The second acquisition letter of intent expired in 2009 but was recently renewed in early 2010.This letter evidences our plan to acquire Peck Electric, Inc. (“Peck”), in Burlington, Vermont.Assuming that our proposed acquisition of Peck is consummated,Green Energy Live, Inc. will have the technological expertise to install with the end user any biodigester systems that are developed or acquired.Although we currently do not possess such systems, we are actively seeking to acquire an existing biodigester renewable energy company to complete the pieces we need to have in place to have a turnkey renewable energy solution.We have access to a very effective prospecting system that reviews dozens of companies on a monthly basis and we anticipate that we will have an acquisition candidate identified soon.However, any further acquisition will depend upon our ability to raise capital on favorable terms, which is not assured. We have developed, acquired and maintained a portfolio of patent applications and an approved patent that form the proprietary base for our research and development efforts in the area of renewable energy. Assuming that our patent applications are granted, which is not assured, this technology base will provide a competitive advantage and will facilitate the successful development and commercialization of techniques and devices for use in a wide array of alternative energy approaches including bio-fuels, advanced fermentation, and a novel solar thermoelectric power generation technology. One of our three pending patents, entitled “The Direct Steam Injection Heater with Integrated Reactor and Boiler,” was approved and issued on July 14, 2009.The other two patents have not been granted and are still pending. There are strong competitors in our field that have superior financial resources.However, based on our market research and industry analysis, we believe that we will have a competitive advantage in the biomass to fuel industry segment, if we are able to raise a substantial amount of capital to execute our business plan, which is not assured. We have conducted basic research regarding a potential biomass to fuel energy system, which has not yet been developed or acquired.We are focused on leveraging our key assets, including our intellectual property, our engineering team, our market insight and our capital, to accelerate the advancement of our basic or planned technologies. In addition, we have made preliminary inquiries regarding possible strategic collaborations with members of academia, industry and foundations which, if consummated, would further accelerate the pace of our research efforts. We are currently headquartered in Wyoming, Michigan (near Grand Rapids, Michigan). Item 1A.Risk Factors An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. Please note that throughout this prospectus, the words”GELV”,“we”, “our” or “us” refer to the Company and not to the selling stockholders. The company relied on the sale of stock pursuant to Regulation S in the first half of 2009 and relied on Shareholder loans for funding in the second half of 2009.Other private investment groups also funded the company with convertible notes in the fourth quarter of 2009.Refer to the footnotes to our Consolidated Financial Statements that lists the various shareholders and entities that provided funding via loans to the Company in 2009.There is no guarantee that this, or any other type of funding, will remain available as an option to the Company in 2010 and beyond. -4- To fund our acquisition of Comanche, our planned acquisition of Peck, and our other contemplated operations, we plan to register with the Securities Exchange Commission a secondary offering of $10,000,000 of Green Energy Live, Inc. common shares.There is no guarantee that any registration statement will be filed or will become effective, nor is it guaranteed that the market will support the sale of a sufficient quantity of shares to pay for acquisitions that have been disclosed or that could be disclosed in the future. The biodigester green energy industry segment, in general, could be impacted by incentives and market influences from the U.S. Government and its push towards a “green economy”.The Company plans to pursue its acquisitions and development of products independent of any government subsidies, since we regard such subsidies as unreliableand too risky for our business and funding planning.However, the company will explore any government subsidies and/or funding options that make economic sense and fit the Company’s business objectives. Until recently, we were a development stage company.Therefore, we have a limited operating history that can be used to evaluate us, and the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delays that we may encounter in light of our limited operating history and uncertain funding. As a result, we may not be profitable and may be unable to generate sufficient revenue to develop as we have planned. From inception in January 2007 through July 2009, the Company was engaged in product development and pre-operational activities.In July 2009, we acquired our first subsidiary, which is our only source of revenue.If we cannot generate enough revenue, we may have to alter or delay implementing our business plan. We will require additional financing which may require the issuance of additional shares that will dilute the ownership held by our stockholders.We will require significant financing to achieve our current business strategy, and our inability to obtain such financing would likely prohibit us from executing our business plan and cause us to delay our expansion of operations. There are significant regulatory restrictions in the production of bio-fuels, which is the main focus of our planned business.There are governmental, safety, and industry standards that must be met in order for our planned products to be available for sale in the market.Failure to adhere or meet these standards would delay or prevent our receipt of revenue or sales.Finding the appropriate personnel or outside legal counsel who understand these standards is crucial to the survival of the Company. We have not paid any dividends on our common stock in the past, and do not anticipate that we will declare or pay any dividends in the foreseeable future. Consequently, a shareholder will only realize an economic gain on their investment in our common stock if the price of such stock appreciates in value. A shareholder should not purchase our common stock expecting to receive cash dividends. Therefore our failure to pay dividends may prevent a shareholder from realizing a return on their investment even if we are successful in our business operations. In addition, because we do not pay dividends we may have trouble raising additional funds which, as stated above, could affect our ability to expand our business operations. Our common stock is considered a penny stock, which is subject to restrictions on marketability.We are subject to the penny stock rules adopted by the Securities and Exchange Commission that, among other things, require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks.Further, the market for our stock is relatively illiquid.These issues could make it difficult for our stockholders to sell their securities. The Company continues to operate with a limited number of staff members, which may hinder execution of its business plan.The Company hopes to add key personnel in the finance, technology and marketing areas in 2010, which would help move the Company toward accomplishing its stated objectives.In addition, the company has gained key resources in its first acquisition and will gain additional resources if it is able to close its second planned acquisition. Our future success is dependent, in large part, upon the performance and continued service of Karen Clark, our Chief Executive Officer. Without her continued services, we may be forced to interrupt or eventually cease our operations.The loss of her services would delay our business operations substantially. Our business is greatly dependent on our ability to attract and retain key personnel, including Ms. Clark. To execute our business plan, we will need to attract, develop, motivate and retain highly skilled technical employees.Competition for qualified personnel is intense and we may be unable to hire or retain qualified personnel. Our management has limited human resources experience, which may impair our ability to recruit and retain qualified individuals. If we are unable to recruit and retain such employees, we will not be able to implement or expand our business plan. Our previously announced patent application for a “sensor wand”, was denied and is in the stage of final appeal.If we lose this appeal, our initial investment of $25,000 in this patent application will be lost and we will lose the benefit ofintellectual property protection for this potential product.Similarly, there is a risk that our patent application for a “Methane Accumulator System for Septic Tanks”, which is still pending, will be denied, which again would result in losing our investment in this technology. -5- There are few, if any, operating biodigester systems in place in the United States and the Company’s potential return on investment regarding any such systems that it is able to develop or acquire is unknown. The Company has limited resources and has not yet fully researched the economic feasibility of these systems.The Company hopes to begin to perform relevant analysis in 2010.The technology underlying biodigester systems is non-proprietary so the Company does not have exclusive rights thereto, but the relative lack of competition gives us an opportunity to develop or acquire cost effective biodigester solutions.The Company hopes to develop a viable business model in this area of green energy. Item 1B.Unresolved Staff Comments None. Item 2.Properties. Intellectual Property (Patents Pending) 1) Sensor Wand, and Composting Apparatus Including Same Docket # 0196-05UA; Application # 10/998,074; Filing Date November 26, 2004.Patent Denial in the final appeal process. 2) Methane Accumulator System for Septic Tanks Docket # 0196-06PPA; Application # 60/963,750; Filing Date August 7, 2007This patent is still pending. 3) Direct Steam Injection Heater with Integrated Reactor and Boiler U.S. Serial No. 11877059; Filing Date October 23, 2007.Patent Granted on July 14, 2009.This patent was approved.However, because the Company has decided not to pursue opportunities in the ethanol market, the Company currently does not plan to use this patent. We hope to support our future research and development with a broad intellectual property portfolio. We currently own three patent applications which are pending in the field ofchemical process technology, one of which has been granted.Our success will depend in part upon whether all three of our patents are approved, and whether we can operate without infringing the proprietary rights of other parties. However, we may rely on certain proprietary technologies and know-how that are not patentable. We protect our proprietary information, in part, by the use of confidentiality agreements with our employees, consultants and certain of our contractors. When appropriate, we seek patent protection for inventions in our core technologies and in ancillary technologies that support our core technologies, or which we otherwise believe will provide us with a competitive advantage. We plan to obtain licenses or options to acquire licenses to patent filings from other individuals and organizations that we anticipate could be useful in advancing our research, development and commercialization initiatives and our strategic business interests. To the extent we are successful in obtaining patents, the patents may expire at some point in the future.The fundamental consequence of patent expiration is that the patented invention will enter the public domain. However, the expiration of patent protection, for our patent is not scheduled to occur for approximately twenty years. It is unlikely that the expiration of our existing patent would have an adverse affect on our business. Due to our current stage of development, our existing patents and patent applications are not currently supporting an existing product, so we will not suffer from any reduction in product revenue from patent expiration.We hope that any actual products that we develop will be supported by intellectual property covered by current patent applications that, if granted, would not expire for twenty years from the date first filed.However, there is no assurance that our remaining patent applications will be approved.As noted above, Patent #1, the Sensor Wand, has initially been rejected by the U.S. Patent Office.The Company is appealing this decision and has retained outside legal counsel to represent the Company in this appeal process. The company did not submit any new patents in 2009, as its resources were devoted to the closing the acquisition of Comanche Livestock Exchange, LLC. Physical Property The Company acquired physical facilities with its new subsidiary, Comanche, located in Comanche, Texas.The legal description of the property, including improvements, is:Being 8.70 acres of land and related improvements, situated in Comanche County, Texas, out of the John Duncan Survey Number 3, Abstract Number 258, and being part of an 8.213 acre Tract I that is described in a deed from E.J. McDougal, et ux to Lonnie McDougal, et ux, recorded in Volume 744 at Page 303, Deed Records of Comanche County, Texas, and being all of a Tract III deed that is described in said Volume 744 at Page 303, said Deed Records. In January 2010, the Company has also entered into a one year lease agreement with the option to renew, office space located in Wyoming, Michigan, for its corporate headquarters.The lease is located at 4489 Byron Center Road, Suite B, Wyoming, Michigan 49519.This office includes 2,707 usable square feet of office space.The interior space includes 4 private offices, 8 cubicle spaces, 2 large rooms for future expansion, a modern phone system, a break space and private restroom.In addition to these spaces, there is also a large conference room.The office came fully furnished with furniture, mitigating up front expenses to the company.In 2009, the Company’s only leased space was a small furnished office primarily used to store our financial records. -6- The Company added to its computer technology this past year and, through its acquisition of Comanche, obtained an advanced auction support computer system that allows for live streaming on the internet their weekly livestock auctions. Item 3.Legal Proceedings. During the fall of 2009, the Company received an investigative subpoena for documents from the SEC’s Division of Enforcement staff.Based on information available to the Company, it appears that the investigation is focused on various aspects of capital raising pursuant to Regulation S by several publicly held companies, including the Company, particularly regarding the relatively low percentage of investor funds received by the Company and potential sales practice abuses by persons unaffiliated with the Company.In March 2010, the Company’s president appeared for testimonybefore the staff pursuant to subpoena.The Company is fully cooperating with the SEC investigation.It is unknown when the investigation will be completed, or whether the SEC will recommend charges against any person or entity.The Company is unable to predict the outcome of the investigation or any action that the SEC might take, including the imposition of fines and penalties, or other available remedies. Any adverse development in connection with the investigation could have a material adverse effect on the Company, including diverting the efforts and attention of management from the business operations and increasing legal expenses associated with the matter. Item 4.Submission of Matters to a Vote of Security Holders. In July 2009, the Company executed a forward stock split of 1 share to 15 shares which was voted on by the majority of stockholders.The result of this change is the authorized shares went from 100,000,000 common shares to 1,500,000,000 common shares. -7- PART II Item 5.Market for Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchase ofEquity Securities Market for Common Equity Since November 19, 2008, our common stock has been quoted on the OTC Bulletin Board under the symbol "GELV.OB." The following table sets forth, for the fiscal quarters indicated, the high and low bid prices.These quotations reflect the closing inter-dealer prices, without mark-up, mark-down or commission, and may not represent actual transactions.The prices stated on this table reflect the 1 to 15 forward split that was completed in August 2009 for shareholders on record as of July 25, 2009. High and Low Sales Prices 2009 Quarterly Average High Low Daily Volume January 1, 2009 through March 31, 2009 $ $ April 1, 2009 through June 30, 2009 $ $ July 1, 2009 through September 30, 2009 $ $ October 1, 2009 through December 31, 2009 $ $ There was little or no trading of our stock during the first and second quarters of 2009.The average daily trading volume increased significantly during the fourth quarter and the highest trading volume day was 36,860,976 shares.The average daily trading volume during the fourth quarter of 2009 was 3,966,847 shares. As of December 31, 2009, we have 658,553,338 shares of our common stock issued and outstanding.An additional 14,400,000 common shares are reserved for future issuance. Transfer agent records indicate that our shares of common stock are held by 327 known shareholders of record and an unknown number of additional shareholders who hold unrestricted stock. The number of stockholders of record was determined from the records of our transfer agent and does not include beneficial owners of our common stock whose shares are held in the names of various securities brokers, dealers, and registered clearing agencies.There were 130,280,220 unrestricted shares in the market as of December 31, 2009. The Company set aside 14,400,000 shares in December 2009 for the convertible loan funding agreement of $75,000 with Asher Enterprises, an investment firm.These shares are held in the Company’s name at its transfer agent.The Asher Enterprises loan funded on January 4, 2010. We have never declared or paid any cash dividends on our common stock. We do not anticipate paying any cash dividends to stockholders in the foreseeable future. In addition, any future determination to pay cash dividends will be at the discretion of our Board of Directors and will be dependent upon our financial condition, results of operations, capital requirements, and such other factors as the board deems relevant. Issuer Purchase of Equity Securities During the year that ended December 31, 2009, Green Energy Live, Inc., did not repurchase any of its equity securities. Recent Sales of Unregistered Securities During 2009, the Company made sales to investors outside of the United States under Regulation S, Rule 903, of the Securities Act of 1933.Approximately 21,374,380 post forward split equivalent shares were sold to 69stockholders in approximately one hundred separate transactions for an approximate average share price of $0.00753 post split, as received by Green Energy Live, Inc.When issued, these shares were restricted as to sale, and will not be available to be resold until one year after purchase. We relied upon the exemption from registration as set forth in Regulation S for the issuance of these shares. At the time of the offering and issuance of these shares, we believed that the shareholders were not"U.S. Persons" as that term is defined in the Securities Act, and werelocated outside of the United States. In addition, we believed that the shareholders took the shares for investment purposes without a view to distribution, had access to information concerning the Company and its business prospects, and were permitted access to the Company's management for the purpose of acquiring investment information, as required by the Securities Act. The Company issued the shares without registration in compliance with exemptions or safe harbors from registration afforded by Section 4(2) of the Securities Act and Regulations D and S thereunder. The Company issued 7,900,000 shares of its common stock as part of its acquisition agreement for Comanche Livestock Exchange.7,500,000 shares (post split) were issued to Comanche’s owner, Dean Cagle, in lieu of a down payment to execute the purchase agreement contract.Another 400,000 post split shares were issued to key Comanche employees in October 2009 as part of an agreement to extend the period to begin making the payments due pursuant to a promissory note issued by the Company to Mr. Cagle. -8- In 2009, the Company issued 58,505,353 post split equivalent shares to The Good One, Inc. in payment of debt extinguishment related to consulting services.This removed $320,000 in payables from the Company’s consolidated balance sheet for past dueinvoices.The individual primarily responsible for performing these services was Nicholas L. Geranio.In 1999, the SEC filed a civil injunctive action against Mr. Geranio.In 2000, on a “no admit/no deny” basis, Mr. Geranio consented to a federal court injunction against future violations of the registration and antifraud provisions of the federal securities laws. The Company issued 1,000,000 post split equivalent shares to Auctus Equity Management, Inc as a commitment fee for the agreement for equity funding that is disclosed in Section 1A, supra. The Company issued 750,000 in post split equivalent shares to The N Group for consulting services. Item 6.Selected Financial Data Not applicable since we are a smaller reporting company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The FINRA approved our stock for public trading in September 2008 under the ticker symbol “GELV.” Thereafter, the Company began to actively pursue potential acquisitions that were identified from prior prospecting.Two potential acquisition targets were identified:Comanche Livestock Exchange, LLC, based in Comanche, Texas, and Peck Electric, based in Burlington, Vermont.The letters of intent to acquire these companies were signed in late 2008 and the review and due diligence process period commenced in the first quarter of 2009; however, the letter of intent to acquire Peck expired and a new letter of intent was not signed until the first quarter of 2010.An audit of the financial statements of Comanche was completed in the second quarter of 2009.In July 2009, due diligence was completed and Comanche’s principal owner and another key employee visited the Company’s offices, at which time an agreement to acquire Comanche was executed. ACQUISITION – COMANCHE LIVESTOCK EXCHANGE, LLC Effective July 24, 2009, the Company acquired all outstanding membership interests in Comanche to provide the Company with a large client base for its proposed biomass to fuel system. As initial consideration, the sole CLE member (“Seller”), Mr. Cagle, received 7,500,000 common shares of GELV with a fair value of $50,000 at closing, based on the acquisition date closing quoted market price for the Company’s common shares. The Company also executed a Promissory Note to the Seller with an initial face value of $950,000, to be reduced by two pre-existing long-term debt obligations owed by CLE, totaling $334,100. These notes were not paid off and were assumed by the Company, thereby reducing the initial Promissory Note to $615,900. The Promissory Note is unsecured and bears no interest. Accordingly, the Company recorded the Promissory Note at a present value of $577,510, withan imputed interest rate of 5%. A reconciliation of the Promissory Note face value to the principal recorded on acquisition date by the Company is as follows: December 31, 2009 $ July 23, 2010 Acquisition note payable to related party - current portion Acquisition note payable to related party(due July 23, 2011) - non-current portion Total note principal and imputed interest $ Under the terms of the Stock Purchase Acquisition Agreement (“Purchase Agreement”) and the Promissory Note, $450,000 in cash (subsequently reduced to $115,900 due to Seller’s debt assumed by the Company as noted above) was due by the Company within 60 days after effective registration of shares with the Securities and Exchange Commission (“First Installment”), the registration of which was to occur by September 15, 2009.Two further installment payments of $250,000 each are due 12 months and 24 months after the closing date. On October 15, 2009, the Company and Seller executed a modification to the Purchase Agreement, extending the required SEC registration date to December 30, 2009. In addition, the modification required two Promissory Note payments of $25,000 to occur in October and November 2009, with the remaining First Installment balance due on December 30, 2009. The Company was in default on the $65,900 remaining First Installment balance due on December 30, 2009. On January 4, 2010, the Company and Seller executed a modification to the Purchase Agreement, extending the due date on the $65,900 to January 31, 2010. In a series of transactions from February 5, 2010 to March 30, 2010 the Company converted $410,000 of the Promissory Note into shares of common stock of the Company. In consideration for the modifications of Promissory Note terms, the Company issued 400,000 common shares to the Seller having a fair value of $24,000, based on the issuance date closing quoted market price for the Company’s common shares. The Company expensed this amount as acquisition costs for the year ended December 31, 2009. -9- The following estimated fair values of assets acquired and liabilities assumed are based on the information that was available as of the acquisition date to estimate the fair value of assets acquired and liabilities assumed. Measurement period adjustments reflect new information obtained about facts and circumstances that existed as of the acquisition date (July 24, 2009). July 24, 2009 (as initially reported) Measurement Period Adjustments July 24, 2009 (as adjusted) Assets acquired: Current assets $ $
